UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA No. 3:18-cv-01400

V. (Judge Mannion)

$12,570.45 SEIZED FROM
COMMUNITY BANK ACCT.
ENDING IN 6994,

)

)

)

)

$5,430.00 U.S. CURRENCY, AND )
)

)

)

Defendants. )

(Electronically filed)

ORDER

Upon consideration of the Government’s Motion to Stay
Proceedings Pursuant to 18 U.S.C. § 981(g) and the claimant’s
concurrence thereto, the Court finds that “civil discovery will adversely
affect the ability of the government to conduct a related criminal
investigation or the prosecution of a related criminal case.” 18 U.S.C. §
981(g)(1).

IT IS HEREBY ORDERED that this civil forfeiture case is stayed
until the related criminal investigation has been disposed of at the trial
court level by sentencing.

The United States shall update the Court to the status of the

criminal investigation every six months until charges have been filed.

 

 
IT IS FURTHER ORDERED that plaintiff shall notify the Court
of the disposition of criminal case, no later than 60 days following said

disposition.

  

MALAGHY E. MANNION
UNITED STATES DISTRICT JUDGE

 

DATED: // /s, Ve
